Case 0:19-cv-61370-RS Document 25-1 Entered on FLSD Docket 08/26/2019 Page 1 of 6




               EXHIBIT 1
Case 0:19-cv-61370-RS Document 25-1 Entered on FLSD Docket 08/26/2019 Page 2 of 6
Case 0:19-cv-61370-RS Document 25-1 Entered on FLSD Docket 08/26/2019 Page 3 of 6
Case 0:19-cv-61370-RS Document 25-1 Entered on FLSD Docket 08/26/2019 Page 4 of 6
Case 0:19-cv-61370-RS Document 25-1 Entered on FLSD Docket 08/26/2019 Page 5 of 6
Case 0:19-cv-61370-RS Document 25-1 Entered on FLSD Docket 08/26/2019 Page 6 of 6
